Supreme Court

       In the Matter of Richard A. Pacia.               No. 2014-104 M.P.


                                       ORDER

       This matter is before the Court on a petition for reinstatement to the practice of

law filed by Richard A. Pacia (petitioner). On March 24, 2009 the petitioner resigned

from the practice of law in this state. He had been an active member of the bar for thirty

years prior to that date, and had no prior disciplinary history. He was also a respected

member of the bar, and at the time he resigned he was serving as President of the Rhode

Island Bar Association, a position from which he also resigned.

       Article III, Rule 23 of the Supreme Court Rules of Disciplinary Procedure,

entitled “Resignation,” provides, in pertinent part:     “If a resigned member desires

reinstatement, he or she shall proceed as provided for in Rule 16.” Article III, Rule 16 of

the Supreme Court Rules of Disciplinary Procedure, entitled “Reinstatement,” is the

procedural rule applicable to reinstatement applications of suspended or disbarred

attorneys. While the petitioner has never been suspended or disbarred, he must comply

with the procedural requirements of Rule 16 to be reinstated. Those requirements include

the payment of a $500 filing fee payable to the Clerk of the Court and submission of a

completed reinstatement questionnaire to Disciplinary Counsel. The petitioner has met

those requirements. Additionally, Rule 16(d) requires that any attorney who has been

disbarred or suspended for more than one year must successfully pass the Multi-state

Professional Responsibility Examination (M.P.R.E.) prior to filing a petition for

reinstatement. The petitioner has not done so, under the belief that this provision is not

applicable to his circumstances.     We recognize that there may be some arguable

                                            1
ambiguity as to whether this provision is applicable to a resigned rather than a suspended

or disbarred attorney, and we note that we have not previously addressed this precise

question in a formal opinion or order of this Court. We conclude that, based on the

unique circumstances presented in this reinstatement application, the petitioner should be

required to achieve a passing score on the M.P.R.E. as a condition of his full

reinstatement to the practice of law, and we decline to set a precedential ruling on this

issue at this time. However, we will not penalize the petitioner for his good faith

interpretation of the rule, and we will provide him the opportunity to pass that exam as a

condition subsequent to his reinstatement.

       Pursuant to Rule 16(c), a petitioner for reinstatement, whether resigned,

suspended, or disbarred, has the burden of demonstrating to this Court “by clear and

convincing evidence that he or she has the moral qualifications, competency and learning

in law required for admission to practice law in this state and that his or her resumption

of the practice of law within the state will be neither detrimental to the integrity and

standing of the Bar or the administration of justice nor subversive of the public interest.”

Disciplinary Counsel has conducted an investigation of the petitioner as required by

Article III, Rule 5(b)(4) of the Supreme Court Rules of Disciplinary Procedure, and he

has submitted his report to the Court. Disciplinary Counsel has advised the Court that he

has no objection to the granting of the petition for reinstatement, subject to the condition

that he be reinstated under the supervision of a member of the bar of this state.

       We directed the petitioner to appear before the Court at its conference on May 28,

2014 to show cause why his petition should be granted. Having heard the representations

of the petitioner, his counsel, and Disciplinary Counsel and having reviewed the record, it



                                             2
is our opinion that the petitioner has met the requirements to resume the practice of law.

However, we believe that the circumstances of this reinstatement application require that

his resumption of the practice of law be monitored by a member of the bar.

       We note that the petitioner has not been publicly disciplined by this Court.

However, we would be remiss if we failed to address the circumstances of the petitioner’s

seemingly-abrupt decision to resign from both the presidency of the Bar Association and

his membership in the bar. At the time of his resignation, the petitioner was the subject

of an investigation by Disciplinary Counsel. That investigation was not complete, but the

petitioner recognized that he faced possible formal disciplinary charges and public

opprobrium as a result of both his conduct and his position. He resigned to save both

himself and the bar from embarrassment.

       Disciplinary Counsel subsequently completed his investigation into allegations of

misconduct by the petitioner. That investigation revealed substantial discrepancies in the

petitioner’s client account, resulting in a shortfall of funds which he should have been

retaining for clients and third parties. However, that shortfall was not the result of

intentional misappropriation of funds on the part of the petitioner.          Rather, the

investigation revealed serious mismanagement and a lack of oversight of his accounts

that bordered on recklessness. Additionally, the petitioner was also named as a defendant

in several civil actions alleging legal malpractice. Those matters have been resolved, and

there are no financial claims outstanding against petitioner.

       The disciplinary board reviewed the petitioner’s conduct in those matters, and

concluded that the imposition of private letters of reprimand was a sufficient sanction to

impose.   A major factor in the board’s decision was that the petitioner had been



                                             3
voluntarily removed from the practice of law for more than five years, a period in excess

of any discipline that he may have received had formal charges been filed.

       The petitioner has never been charged with criminal conduct and, as previously

noted, has no prior disciplinary history. He was an active member of the bar association,

serving in many capacities, including service as an officer and organizing many

continuing legal education programs. We have received many letters of support from

members of the bar attesting to his integrity and competence as an attorney. We believe

that he can return to the practice of law as a productive member of the bar.

       Accordingly, the petition for reinstatement is hereby granted.            However,

petitioner’s resumption of the practice of law shall be monitored for a period of two years

by Anthony J. Gianfrancesco, Esquire. The petitioner shall fully cooperate with Attorney

Gianfrancesco and Disciplinary Counsel regarding the monitoring of his practice, and

Attorney Gianfrancesco shall submit written reports on a quarterly basis to Disciplinary

Counsel regarding his review of the petitioner’s practice.

       Additionally, this reinstatement is subject to the condition that the petitioner take

the next-available Multi-state Professional Responsibility Examination, obtain a passing

score, and submit a copy of his test result to the Clerk of the Court and to Disciplinary

Counsel.   Failure to obtain a passing score on that examination may result in the

revocation of this order of reinstatement.

       Entered as an Order of this Court this 11th Day of June, 2014.

                                      By Order,



                                      ___________/s/________________
                                      Clerk

                                             4
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Richard A. Pacia.

CASE NO:            No. 2014-104-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   June 11, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:   David Curtin, Esq.
                                      Chief Disciplinary Counsel

                    For Respondent: Anthony M. Traini, Esq.